Citation Nr: 1329721	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  11-00 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative changes, right knee.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative changes, left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 





INTRODUCTION

The veteran had active service from August 1986 to August 1990, and from February 1991 to March 1991; in addition, he had a brief period of additional unverified active service and a period of unverified inactive service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

In his January 2011 substantive appellant, the Veteran raised claims for increased rating for a lumbar disability and for a cervical disability.  The RO addressed those claims in a June 2011 rating decision.  The claims file does not reflect that he Veteran disagreed with or appealed that decision, and no issue other than as listed on the title page of this decision is before the Board for appeal.  
 
In his January 2011 substantive appeal, the veteran requested a Travel Board hearing.  The Veteran withdrew his request for a hearing by written communication received in July 2012.  Appellate review may proceed.


FINDING OF FACT

During the pendency of this appeal, the Veteran's right and left knees were normal on radiologic examination, he manifested flexion beyond 80 degrees in each knee without pain, he had normal extension in each knee, and subjective complaints of episodes of locking in each knee were reported, but objective testing for stability or subluxation disclosed no abnormality.




								[Continued on Next Page]

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for degenerative changes, right knee, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2013). 

2.  The criteria for an evaluation in excess of 10 percent for degenerative changes, left knee, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that he is entitled to increased evaluations for the service-connected disabilities at issue.  Before addressing the claims on the merits, the Board will address the actions taken by VA to meet its duties to notify and assist the Veteran.

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran was notified via letter dated in May 2010 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication in June 2010.  After the initial adjudication, the Veteran was sent another letter in January 2011 which again addressed each required element of notice, and the claims were readjudicated.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Nothing more was required.  Indeed, VA's duty to notify has been more than satisfied.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

The Board observes that service treatment records were associated with the claims file before the Veteran filed his claim for increased ratings for each knee.  Two VA examinations were conducted during the pendency of this claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The report of each VA examination, one conducted in 2010, one conducted in 2012, was thorough and more than adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history and lay description of his symptoms from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  See 38 C.F.R. § 3.327(a) (2013); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Virtual VA electronic information database has also been reviewed.  

The Veteran identified a private provider, Dr. L., and VA requested the clinical records from the provider as identified by the Veteran.  Only radiology reports were received.  A report of contact dated in March 2012 reflects that VA contacted the office of the identified provider to ask why only radiology reports, without treatment records, were received.  VA learned that the address provided by the Veteran directed the authorization to release records only to the radiology provider.  The RO asked the Veteran to provide an updated authorization in March 2012, as the prior authorization had expired, so that Dr. L. could not release records based on that authorization.  The letter advised the Veteran that only radiology reports, without medical records had been received.  The Veteran did not respond to the March 2012 letter.  

In the May 2012 supplemental statement of the case (SSOC), the RO again notified the Veteran that no treatment records were received from Dr. L.  The Veteran did not respond to the SSOC.  VA has attempted to obtain the identified records, and can do nothing more without further action from the Veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  

The Veteran has not identified any additional relevant records.  Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claims decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.


Claims for increased ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

When a Veteran has arthritis of a joint, that disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  Degenerative arthritis established by radiologic findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  DC 5003 further states that, where limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion, to be combined, not added, under DC 5003.  38 C.F.R. § 4.71a.  

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  See 38 C.F.R. § 4.71, Plate II.  Under DC 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees.  Under 38 C.F.R. § 4.71a, DC 5261, a noncompensable rating is assigned when extension of the knee is limited to 5 degrees; when extension is limited to 10 degrees, a 10 percent rating may be assigned.  Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).  VAOPGCPREC 09-04.  

Where a Veteran has degenerative joint disease which is evaluated under DC 5003, a separate, compensable evaluation may be assigned under DC 5257 if the Veteran also has knee instability or subluxation.  See VAOPGCPREC 9-98; VAOPGCPREC 23-97 (compensating claimant for separate functional impairments under DCs 5257 and 5003 does not constitute pyramiding).  DC 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, provides a 10 percent evaluation where there is evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  

Adequate consideration of functional impairment, including impairment from painful motion, weakness, fatigability, and incoordination, is required.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Facts and analysis

Historically, the Veteran sought service connection for knee disabilities soon after his active service ended in 1990.  The Veteran's service treatment records disclosed diagnosis and treatment of bilateral knee complaints.  By a rating decision issued in 1991 degenerative joint disease of both knees.  The Veteran's degenerative joint disease was initially assigned under DCs 5003 and 5257; by a rating decision issued in August 2007, the RO recharacterized the disability as evaluated under DCs 5003 and 5260.  By a claim submitted in May 2010, the Veteran sought an increased evaluation for his knee disabilities.  

The Veteran stated that, since radiologic examinations of his knees were last conducted in the early 1990s, he believed that radiologic examination would disclose worsening of his knee disabilities. 

On VA examination conducted in May 2010, the Veteran reported weakness, stiffness, locking, fatigability, and pain, precipitated by physical activity or weather.  He had flexion to 94 degrees in the right knee and to 91 degrees in the left knee, with pain beginning at the end of the range.  He had extension to 0 degrees, without pain, in each knee.  With repetitive motion, the flexion without pain was reduced to 90 degrees in the right knee and 88 degrees in the left knee.  Testing of the anterior and posterior cruciate ligaments, medial and collateral ligaments, and medial and lateral meniscus in each knee disclosed no instability or abnormality.  There was no subluxation of either knee.  

A 10 percent evaluation is already in effect for the Veteran's left knee degenerative disease and for his right knee degenerative disease.  DC 5003.  The Veteran is not entitled to a separate, compensable, 10 percent evaluations under both DC 5003 and under DC 5260, for either knee, as the regulation provides that a 10 percent evaluation for degenerative arthritis cannot be combined with a rating based on limitation of motion.  DC 5003, Note 1.  

The report of the 2010 VA examination establishes that the Veteran did not meet the criteria for a compensable evaluation for limitation of flexion, in either knee, even with consideration of pain, since he had flexion without objective evidence of pain, to a point beyond 80 degrees in each knee, and a compensable rating based on limitation of flexion requires limitation to 45 degrees.  The report of the 2010 VA examination establishes that the Veteran did not meet the criteria for a separate, compensable evaluation for limitation of extension, in either knee, since he had full range of normal extension.  The report of the 2010 VA examination establishes that the Veteran did not meet the criteria for a separate, compensable evaluation for instability or subluxation, since no instability or subluxation was found.  
 
The Veteran again requested that radiologic examination of his knees be conducted.  He reported that his symptoms were worse and he could hear a grinding noise on use of the knees.  

A private radiologic report dated in December 2010 stated that the knee joints and the joint compartments were well-maintained bilaterally.  There was no joint effusion or soft tissue abnormality.  The provider interpreted the radiologic examination as negative for abnormality of either knee.

On VA examination conducted in February 2012, the Veteran reported difficulty walking.  He had flexion to 90 degrees in the right knee and to 100 degrees in the left knee, with pain beginning at the end of the range.  He had extension to 0 degrees, without pain, in each knee.  With repetitive motion, the flexion without pain was not changed compared to the range prior to repetitive motion, in either knee.  Testing of the anterior and posterior cruciate ligaments, medial and collateral ligaments, and medial and lateral meniscus in each knee disclosed no instability or abnormality.  There was no subluxation of either knee.  Objectively, there was some weakness of movement and pain on movement, and joint line tenderness with palpation.  However, the examiner assigned a rating of 5/5 for the strength of movement of each knee.  

The level of disability must be evaluated during the period beginning one year before the claim was filed.  The Board has considered whether the Veteran's right or left knee degenerative disease symptoms increased in severity in the year prior to his claim, or at any time thereafter during the pendency of the appeal.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

However, the evidence during the relevant period demonstrates that no criterion for an evaluation in excess of 10 percent for degenerative joint disease, left knee, was met at any time during the pendency of the appeal.  The 2012 VA examination reflects that the Veteran did not develop a compensable limitation of extension or flexion after the 2010 examination.  The Board has considered whether the Veteran's limitation of motion, with consideration of pain, meets any criterion for an evaluation in excess of 10 percent under DCs 5003 and 5260 at any time during the evaluation period, or a separate, compensable evaluation under any Diagnostic Code.  However, there is no limitation of either knee which approximates 45 degrees of flexion, 5 degrees of extension, or other compensable disability.  

In addition, as the private 2010 radiologic examination failed to show degenerative joint disease for either knee, this evidence is entirely unfavorable to an increased rating in excess of 10 percent for either knee.  

There was no objective finding of instability or subluxation in either knee at any time during the appeal period which would warrant a separate, compensable evaluation under DC 5257.  The Board acknowledges the Veteran's reports of locking, giving way, and a grinding noise on motion.  However, the evidence establishes that those symptoms are not of such severity during the appeal period as to result in objective findings during the two examinations.  Without objective findings, and given the lack of abnormality on radiologic report, the Board finds that the subjective complaints do not approximate any criterion for a separate, compensable rating under an applicable Diagnostic Code.  

The Board has also taken into consideration the Veteran's assertions regarding function impairment, including impairment from painful motion, weakness, fatigability, and incoordination in accordance with 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As was explained thoroughly above, the medical evidence does not reveal impairment of the knees that would justify the next higher rating.  The Veteran's complaints concerning flare-ups, such as trouble with walking long distances, are encompassed by the 10 percent ratings already assigned.

The Board further notes that the Veteran was notified that private treatment records, which might show additional objective findings if available for review, could not be obtained without further action from the Veteran.  As the Veteran had not taken further action to submit those records or assist VA to obtain the records, the Board is not authorized to provide a higher rating for either knee disability based on speculation that the records, if obtained, might provide objective findings which would support a higher evaluation for either knee.  

The preponderance of the evidence is against an evaluation in excess of 10 percent for left knee or right knee disability.  The provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable to warrant a more favorable result.  The claim must be denied.

Extraschedular Consideration

The Board next considers whether the Veteran is entitled to a rating in excess of 10 percent for either of the service-connected knee disabilities at issue in this decision.  An extraschedular evaluation, that is, an evaluation higher than the assigned schedular evaluation, may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The Court of Appeals for Veterans Claims (Court) has held that the Board is precluded by regulation from assigning an extraschedular rating under § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  

The Court additionally held that the Board must address referral under § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).  The Court has further held that VA was within its discretion to interpret § 3.321(b)(1) as limiting consideration for extraschedular ratings to individual service-connected disabilities and not to multiple service-connected disabilities on a collective basis.  See Johnson v. Shinseki, 26 Vet. App. 237, 241-45 (2013).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

As discussed above, the criteria of the applicable Diagnostic Codes address the symptoms manifested by the Veteran.  In particular, the Veteran's complaints of pain and weakness with movement have been considered in the rating assigned.  The schedular criteria allow higher ratings based on the Veteran's complaints, if there are objective findings consistent with those complaints, but the clinical fails to show objective findings.  The Veteran's reports of daily knee pain, considered in light of the radiologic examination which fails for show abnormality, and the normal findings as to stability, establish that the bilateral knee disability picture is not exceptional or unusual and cannot be addressed by the assigned schedular rating.  

If the analysis for extraschedular consideration were to proceed to the second step, the Board would consider whether either of the service-connected disabilities at issue resulted in an exceptional disability picture with frequent hospitalizations or marked interference with employment.  In particular, the Veteran reported, at the time of 2012 VA examination, that knee disabilities did not result in incapacitating episodes, and did not interfere with his employment, as he performed his job while sitting at a deck.  The Veteran does not allege, and the evidence does not reflect, that he was hospitalized for treatment of the service-connected knee disabilities during the pendency of this claim.  The evidence demonstrates that the Veteran's knee disabilities do not present marked interference with industrial capability or frequent hospitalizations or other facts which would warrant a finding that there was an exceptional disability picture, as to warrant referral for an extraschedular consideration.  

The preponderance of the evidence is against finding that referral for extraschedular consideration is warranted pursuant to the provisions of 38 C.F.R. § 3.321(b).  As the criteria for an increased evaluation or consideration or an extraschedular evaluation for either knee disability are not met, the appeal must be denied.


ORDER

The appeal for an evaluation in excess of 10 percent for degenerative joint disease, right knee, is denied.

The appeal for an evaluation in excess of 10 percent for degenerative changes, left knee, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


